NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              CAMERON L. HOLLAND,
                   Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                 Respondent

            DEPARTMENT OF JUSTICE,
                     Intervenor
               ______________________

                      2019-1388
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-0752-18-0332-I-1.
                ______________________

               Decided: January 6, 2020
               ______________________

   LOUIS FRANCIS ROBBIO, Law Office of Louis F. Robbio,
North Port, FL, argued for petitioner.

   JEFFREY GAUGER, Office of General Counsel, United
States Merit Systems Protection Board, Washington, DC,
argued for respondent. Also represented by KATHERINE
MICHELLE SMITH, TRISTAN LEAVITT.
2                                            HOLLAND v. MSPB




    REBECCA SARAH KRUSER, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, argued for intervenor. Also repre-
sented by JOSEPH H. HUNT, CLAUDIA BURKE, ROBERT
EDWARD KIRSCHMAN, JR.
                ______________________

    Before MOORE, REYNA, and TARANTO, Circuit Judges.
TARANTO, Circuit Judge.
    Cameron Holland worked as a Special Agent in the
Drug Enforcement Administration (DEA), a part of the
United States Department of Justice, under an excepted-
service appointment. Just over a year into his employ-
ment, the DEA terminated Mr. Holland from his position,
without having given him notice of the proposed basis of
termination or a pre-decision opportunity to provide the de-
ciding official a response. Mr. Holland appealed to the
Merit Systems Protection Board, seeking review of the ter-
mination. But the Board dismissed the appeal, concluding
that the request for review is not within any grant of juris-
diction to the Board. We agree that the Board lacks juris-
diction, and we therefore affirm, leaving the termination
unreviewed.
                              I
    Before he began working for the DEA in 2017, Mr. Hol-
land served as a local police officer. Between 2009 and
2015, his police department employer issued him three let-
ters of corrective action and three letters of disciplinary ac-
tion. In May 2016, when Mr. Holland applied to be a
special agent with the DEA, he completed an electronic
questionnaire as part of the application. The questionnaire
asked whether, in the last seven years, he had “received a
written warning, been officially reprimanded, suspended,
or disciplined for misconduct in the workplace, such as a
violation of security policy.” J.A. 159. Mr. Holland re-
sponded “[n]o.” Id.
HOLLAND v. MSPB                                             3



    On February 9, 2017, the DEA sent Mr. Holland a let-
ter indicating that he had qualified for an interim clear-
ance and offering him a position as a special agent. The
letter indicated that Mr. Holland could begin working be-
fore the Office of Personnel Management (OPM) completed
his background investigation but that he would be removed
from the position if “[o]nce the background investigation
ha[d] been received and reviewed . . . any previously un-
known or discrepant information [wa]s uncovered that
would have had a negative impact on [his] selection.” J.A.
143. Mr. Holland accepted the offer.
    On May 14, 2017, Mr. Holland began work as a Special
Agent in the DEA “serving under an excepted service ap-
pointment” that “may be converted to a career appointment
in not less than three years and not more than four years.”
J.A. 137. Mr. Holland’s appointment was also subject to a
two-year probationary period.
    OPM completed Mr. Holland’s background investiga-
tion on January 3, 2018. While performing the investiga-
tion, the OPM investigator learned of the corrective and
disciplinary actions taken against Mr. Holland while he
was employed as a police officer. In the report based on the
“Enhanced Subject Interview,” the investigator wrote that
Mr. Holland “did not list all of his employment disciplinary
actions because he asked a friend if he should list all of the
contact cards/disciplinary action[s] and [the] friend told
him he was not required to list [them].” J.A. 117. The in-
vestigator wrote that Mr. Holland “was not trying to hide”
the disciplinary actions, which were “common knowledge.”
Id.
    On May 31, 2018, the DEA terminated Mr. Holland
from his position. There had been no notice of proposed
removal or an opportunity for Mr. Holland to submit to the
deciding official a response to such a proposal. Citing as
authority 5 U.S.C. chapter 23 (§§ 2301−2306), the termina-
tion letter states that the decision was based on Mr.
4                                            HOLLAND v. MSPB




Holland’s “failure to provide complete and truthful infor-
mation in [his] background investigation.” J.A. 107. The
DEA also completed OPM’s Standard Forms 50 and 52,
which show that Mr. Holland was terminated during the
probation/trial period of his excepted-service employment.
The initial Standard Forms 50 and 52, approved June 5,
2018, cited legal authority for the termination, 5 C.F.R.
§ 315.805, different from the authority cited in the termi-
nation letter.
    On June 30, 2018, Mr. Holland appealed his termina-
tion to the Board. In early July, the administrative judge
assigned to the matter issued orders calling for submis-
sions on the issue of Board jurisdiction. On July 26, 2018,
the Department of Justice submitted a letter seeking dis-
missal of the appeal for lack of jurisdiction. Attached to the
letter was a replacement version of Standard Form 52, ap-
proved July 26, 2018, changing the authority citation from
5 C.F.R. § 315.805 to 5 U.S.C. chapter 23, consistent with
the termination letter.
     On October 5, 2018, an administrative judge issued an
initial decision holding that the Board lacks jurisdiction to
hear Mr. Holland’s appeal. The administrative judge ex-
plained that Mr. Holland was not an “employee” under 5
U.S.C. § 7511(a)(1) and that the Board lacked jurisdiction
over “constructive suitability determinations.” Holland v.
Dep’t of Justice, 2018 WL 4914095 (M.S.P.B. Oct. 5, 2018);
J.A. 3, 5. The administrative judge also determined that
the Board has no jurisdiction over Mr. Holland’s claims
that he was subject to a prohibited personnel practice
where, as here, there was no otherwise-appealable action.
J.A. 5. The initial decision became the final Board decision
(which we hereafter call it) when the time for full Board
review passed without Mr. Holland seeking such review.
    Mr. Holland timely appealed to this court. Although
before the Board he made reference to a discrimination
HOLLAND v. MSPB                                             5



allegation, he has dropped that allegation. We have juris-
diction under 28 U.S.C. § 1295(a)(9).
                              II
    We affirm the Board’s findings or conclusions unless
they are “(1) arbitrary, capricious, an abuse of discretion,
or otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evidence.”
5 U.S.C. § 7703(c). “The Board’s jurisdiction is not plenary,
but is limited to adverse personnel actions expressly made
appealable to it by law, rule, or regulation.” Herman v.
Dep’t of Justice, 193 F.3d 1375, 1378 (Fed. Cir. 1999) (citing
5 U.S.C. § 7701(a)). We decide de novo whether the Board
has jurisdiction, while accepting Board findings of fact if
they are supported by substantial evidence. Parrott v.
M.S.P.B., 519 F.3d 1328, 1334 (Fed. Cir. 2008); Johnston v.
M.S.P.B., 518 F.3d 905, 909 (Fed. Cir. 2008).
   Mr. Holland advances several alternative bases on
which, he contends, the Board has jurisdiction. We address
each basis in turn. We then address his due process claim.
                              A
    Mr. Holland contends that the Board has jurisdiction
over his appeal under 5 C.F.R. part 731 because his termi-
nation was a “suitability action.” We disagree, concluding
that the DEA did not actually find him unsuitable for the
position. The termination decision does not on its face
make, and should not be understood as making, such a
finding.
     A “suitability determination” is “a decision by OPM or
an agency with delegated authority that a person is suita-
ble or is not suitable for employment in covered positions
in the Federal Government or a specific Federal agency.” 5
C.F.R. § 731.101(b). As relevant here, a “covered position”
is “a position in the excepted service where the incumbent
can be noncompetitively converted to the competitive
6                                            HOLLAND v. MSPB




service.” Id. In making a suitability determination, OPM
or an agency with delegated authority must rest its deter-
mination on a ground specified in an exclusive list of per-
missible bases, of which the only one placed in issue before
this court is that the individual involved made a
“[m]aterial, intentional false statement, or deception or
fraud in examination or appointment.” § 731.202(b)(3).
    If a suitability determination is made, OPM or an
agency with delegated authority may take a suitability ac-
tion against that person. § 731.203(c). A “suitability ac-
tion” is a cancellation of eligibility, a removal, a
cancellation of reinstatement eligibility, or a debarment,
§ 731.203(a), and “may be taken only by OPM or an agency
with delegated authority,” § 731.101(b). A person against
whom an agency has taken a suitability action may “appeal
the action to the . . . Board.” § 731.501(a).
     It is undisputed that Mr. Holland was in a “covered po-
sition,” but appealability would require more—namely,
that a suitability action was taken against him.
§ 731.501(a). But nowhere did the DEA characterize its
termination of Mr. Holland as a suitability action or cite
the suitability regulations of 5 C.F.R. part 731. The DEA
instead cited 5 U.S.C. chapter 23 as its legal authority
(and, initially, another regulation unrelated to suitability).
Further, in a declaration filed before the Board, the DEA’s
Section Chief for the Suitability Section of Human Re-
sources stated that the “DEA did not perform a suitability
review of Cameron Holland or make a negative suitability
determination of Cameron Holland” and that OPM “did not
issue a negative suitability determination of Cameron Hol-
land.” J.A. 286–87.
    Nevertheless, Mr. Holland argues that his termination
was effectively a suitability action because it rested on a
determination that he had made a “[m]aterial, intentional
false statement, or deception or fraud in examination or
HOLLAND v. MSPB                                             7



appointment.” § 731.202(b)(3). We reject Mr. Holland’s re-
characterization of his termination.
     Section 731.202(b)(3) requires “intentional” falsity, de-
ception, or fraud, but the DEA, in terminating Mr. Holland,
did not find or assert that Mr. Holland had the intent spec-
ified in that standard. Whereas the regulation is addressed
to a “[m]aterial, intentional false statement, or deception
or fraud,” § 731.202(b)(3), all that the DEA found was that
Mr. Holland “fail[ed] to provide complete and truthful in-
formation” in [his] background investigation,” J.A. 107.
The declared “failure” does not imply an intent to make a
false statement or to deceive or commit fraud. And the rec-
ord evidence does not indicate that Mr. Holland had such
intent but, rather, suggests otherwise, as reflected in the
investigator’s summary of the interview with Mr. Holland,
discussing Mr. Holland’s reliance on advice from a friend.
J.A. 117.
    Indeed, the Department of Justice agreed at oral argu-
ment that the DEA, in terminating Mr. Holland, did not
charge him with the “mens rea” required by the particular
suitability-regulation provision at issue, but was “simply
looking at the discrepant information.” Oral Argument at
25:25–25:48 (“[Mr. Holland] was terminated for a failure to
provide complete and truthful information on his back-
ground investigation, so they weren’t giving him any sort
of mens rea of that. They were simply looking at the dis-
crepant information.”). The Department added that the
statement in the termination letter that Mr. Holland’s
“conduct is incompatible with the critical duties and re-
sponsibilities of a Criminal Investigator,” J.A. 107–108,
also should not be read to suggest the presence of the intent
required by the suitability-regulation provision at issue.
Oral Argument at 26:05–26:34.
    The substantive lack of fit between the suitability-reg-
ulation at issue and what the DEA decided is confirmed by
the fact that the DEA did not have delegated authority
8                                           HOLLAND v. MSPB




from OPM to make a suitability determination or take a
suitability action against Mr. Holland. “OPM [has] re-
tain[ed] jurisdiction to make final determinations and take
actions in all suitability cases where there is evidence that
there has been a material, intentional false statement, or
deception or fraud in examination or appointment.” 5
C.F.R. § 731.103(g). And “[a]gencies must refer these cases
to OPM for suitability determinations and suitability ac-
tions under this authority” or notify OPM “if the agency
wants to take, or has taken, action under its own author-
ity.” Id. The DEA did not do so here, which reinforces the
conclusion that it was not making a suitability determina-
tion or taking a suitability action.
    The Department of Justice asserts an additional
ground for concluding that the DEA made no suitability de-
termination and took no suitability action. In 2008, OPM
promulgated suitability regulations and, in doing so, recog-
nized that certain agency actions might be subject to being
characterized as coming within both the suitability regula-
tion’s authority and another source of authority. OPM
noted that the Board may not “hold the agency to standards
relating to a legal authority that the agency did not in-
voke.” Suitability, Supplementary Information, 73 Fed.
Reg. 20,149, 20,152 (Apr. 15, 2008); see Upshaw v. Con-
sumer Prod. Safety Comm’n, 2009 M.S.P.B. 74, ¶ 8 (2009)
(“OPM explained that its new regulations were issued, in
part, to correct Board case law which had held that ‘what
matters is the substance of the action, not the form,’ which
OPM determined to be erroneous and beyond the intent of
Congress.”). The Department argues that those comments
show that the DEA has plenary power to determine the au-
thority under which it terminates an employee, regardless
of whether the termination substantively fits under some
other authority that would give the Board jurisdiction it
would otherwise lack. But we do not reach that contention,
because we reject the applicability of the suitability regu-
lations for the separate, sufficient reason that the DEA did
HOLLAND v. MSPB                                               9



not actually find that Mr. Holland engaged in the inten-
tional conduct to which the suitability-regulation provision
at issue is limited.
                               B
    Mr. Holland contends that the Board has jurisdiction
over his appeal under 5 U.S.C. § 7513 because he met the
definition of an “employee” under the statute. That conten-
tion is incorrect.
    “[A]n employee against whom [a removal or suspension
action under § 7512] is taken . . . is entitled to appeal to the
Merit Systems Protection Board.” 5 U.S.C. § 7513(d). Un-
der § 7511(a)(1), there are three categories of individuals
who qualify as “employees”: (1) individuals in the competi-
tive service who either do not have a probationary period
under their initial appointment or have completed one year
of similar service under another appointment,
§ 7511(a)(1)(A); (2) veteran’s preference eligible individuals
in the excepted service who have completed one year of ser-
vice in a similar position in an executive agency,
§ 7511(a)(1)(B); or (3) individuals in excepted-service posi-
tions who are either not subject to a probationary period or
have completed two years of current continuous service in
a similar position in an executive agency, § 7511(a)(1)(C).
    It is undisputed that Mr. Holland was not an employee
under § 7511(a)(1)(A) or (B): he was neither in the compet-
itive service, see, e.g., J.A. 19 (noting that Mr. Holland’s ap-
pointment was in the excepted service), nor a veteran’s
preference eligible individual, see, e.g., id. (noting that Mr.
Holland was not entitled to veteran’s preference). Thus, for
Mr. Holland to be an employee, he would have had to come
under either of the two categories in § 7511(a)(1)(C). But
he did not. Mr. Holland was not an employee under
§ 7511(a)(1)(C)(i) because his excepted-service appoint-
ment was subject to a two-year probationary period that he
had not completed; and he was not an employee under
§ 7511(a)(1)(C)(ii) because he lacked the necessary prior
10                                           HOLLAND v. MSPB




service in a federal executive agency. Thus, Mr. Holland
was not an “employee” under § 7511 and had no right of
appeal under § 7513.
                              C
    Mr. Holland next contends that the Board has jurisdic-
tion over his appeal under 5 C.F.R. §§ 315.805 and 315.806.
He argues that his position was “some form of ‘hybrid’ ap-
pointment between excepted service and competitive ser-
vice,” Appellant’s Br. at 35, due to the nature of his hiring:
the “competitive and thorough process with multiple inter-
views, physical testing, psychological testing, polygraph
testing, reference checks, credit checks, internal affairs in-
vestigations, law enforcement checks and background
checks” that he went through “prior to being hired,” id. at
36−37. We reject Mr. Holland’s invocation of 5 C.F.R.
§§ 315.805 and 315.806.
     The Board had an ample basis for finding that Mr. Hol-
land’s position was in the excepted service. See, e.g., J.A.
19 (Mr. Holland’s appeal form with type of appointment
marked as “excepted”); J.A. 93 (termination notice with
“position occupied” marked as “excepted service”). That
fact makes §§ 315.805 and 315.806 inapplicable to his ter-
mination. We have explained that sections 315.805 and
315.806 “grant to a terminated probationary employee, but
only one in the competitive service, certain procedural
rights and a right of appeal to the Board where the em-
ployee makes a non-frivolous allegation that the termina-
tion rested wholly or partly on conditions arising before
appointment.” De Santis v. M.S.P.B., 826 F.3d 1369, 1372
(Fed. Cir. 2016) (emphasis added). Accordingly, excepted-
service employees, such as Mr. Holland, “cannot invoke 5
C.F.R. §§ 315.805 and 315.806(c) to appeal [their] termina-
tion because those regulations apply only to competitive-
service employees,” and not to excepted-service employees.
Id., 826 F.3d at 1376; see also 5 C.F.R. § 210.101(b) (“Parts
315 through 339 of this chapter apply to all positions in the
HOLLAND v. MSPB                                            11



competitive service . . . and, except as specified by or in an
individual part, these parts do not apply to positions in the
excepted service.”).
    Mr. Holland also points to the DEA’s citation of
§ 315.805 as the legal authority for terminating his em-
ployment in the initially prepared Standard Forms 50 and
52. But “[t]he Board’s jurisdiction cannot be expanded by
an agency’s alleged misstatements or erroneous notice of
appeal rights.” Campion v. M.S.P.B., 326 F.3d 1210, 1215
(Fed. Cir. 2003). Here, the DEA’s citation to § 315.805 in
the cited Forms was a mistake. It was counter to Mr. Hol-
land’s clear actual status and to the termination letter,
which cited only 5 U.S.C. chapter 23. And the DEA issued
a corrected notification to invoke only 5 U.S.C. chapter 23.
    Thus, the Board lacks jurisdiction to hear Mr. Hol-
land’s appeal under 5 C.F.R. §§ 315.805 and 315.806.
                              D
     Mr. Holland’s last jurisdictional contention relies on 5
U.S.C. § 2302(b), which prohibits certain personnel prac-
tices. But prohibited personnel practices of the type as-
serted by Mr. Holland (who, we note, does not allege
reprisal for whistleblowing) “do not, in themselves, provide
a basis for review by the Board” unless they are paired with
an otherwise-appealable personnel action.          Brodt v.
M.S.P.B., 11 F.3d 1060, 1061 (Fed. Cir. 1993). Mr. Holland
has failed to present a separate claim to the Board over
which it has jurisdiction. Thus, the Board properly dis-
missed the prohibited personnel action allegations for lack
of jurisdiction.
                              E
    In addition to arguing for Board jurisdiction, Mr. Hol-
land asserts that his Fifth Amendment Due Process rights
were violated. In making this contention, Mr. Holland fo-
cuses on the absence of a pre-decisional notice of and op-
portunity to address the basis for the termination. He
12                                         HOLLAND v. MSPB




might also be suggesting that he had a due process right to
Board review after the termination.
    Even if we read Mr. Holland’s constitutional contention
broadly, we must reject it. In this court, both the Board
and the Department of Justice address the due process con-
tention on its merits. They do not assert that, just because
we find lack of a statutory or regulatory grant of jurisdic-
tion to the Board, we must reject the due process conten-
tion without regard to the substantive constitutional
standards for when due process is required. Rather, they
assert that due process was not required here because a
constitutional prerequisite to Mr. Holland’s having due
process rights is shown to be missing by the analysis
demonstrating lack of Board jurisdiction. We agree.
    Mr. Holland’s “federal constitutional due process claim
depends on his having a property right in continued em-
ployment.” Stone v. Fed. Deposit Ins. Corp., 179 F.3d 1368,
1374 (Fed. Cir. 1999); see Cleveland Board of Education. v.
Loudermill, 470 U.S. 532, 538 (1985) (finding state em-
ployed security guards’ “federal constitutional claim de-
pend[ed] on their having had a property right in continued
employment.”). 1 And “[p]roperty interests are not created
by the Constitution; ‘they are created and their dimensions
are defined by existing rules or understandings that stem
from an independent source [such as a statute].’” Stone,
179 F.3d at 1374 (quoting Board of Regents of State Col-
leges v. Roth, 408 U.S. 564, 577 (1972)). Here, our analysis
above, in discussing Board jurisdiction, demonstrates that
Mr. Holland did not have a property interest in continued
employment at the time he was terminated. He therefore


     1“A Federal agency may not, consistently with the
Fifth Amendment Due Process Clause, do that which a
State is forbidden to do by the Fourteenth Amendment Due
Process Clause.” Stone, 179 F.3d at 1374 n.2 (citing
Mathews v. Eldridge, 424 U.S. 319, 332–335 (1976)).
HOLLAND v. MSPB                                          13



was not entitled to due process protection for his termina-
tion.
     One core rationale for providing due process is that it
reduces the chance of error and thus adds to the reliability
of the decision at issue. See, e.g., Loudermill, 470 U.S. at
543; Mathews v. Eldridge, 424 U.S. 319, 335, 343 (1976).
The absence of due process for Mr. Holland thus means
that the termination decision lacks the measure of reliabil-
ity that is conferred when due process is provided. That
consequence may well affect how the termination is viewed
in the future, but it does not alter our conclusion that Mr.
Holland lacked a protected property interest that would en-
title him to due process. His due process challenge fails.
                            III
     Mr. Holland has not established that the Board erred
in determining that he lacked appeal rights under 5 C.F.R.
§ 731, 5 U.S.C. § 7511, or 5 C.F.R. §§ 315.805 or 315.806.
Relatedly, he has not established a property interest that
is a prerequisite for his due process claim. For the forego-
ing reasons, the decision of the Board is affirmed.
   The parties shall bear their own costs.
                       AFFIRMED